Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Bowen (US Pub. 2016/0260721) and further in view of Rahim et al. (US Pat. 8,289,755).
Regarding claim 1, Fig. 3 of Voogel discloses a memory circuit comprising: 

a first transistor [307]; 
a second transistor [319]; 
a third transistor [317], wherein the second transistor [319] and the third transistor [317] form an inverter [315] electrically connected to a drain of the first transistor [307], wherein the inverter is configured to store two states [high and low] with different applied voltages [Vdd and ground]; and 
a fourth transistor [305] electrically connected to a node [as clearly shows in Fig. 3, output note of inverter 315 is connected to gate of transistor 305] of the inverter [315]; and 
Voogel does not specifically shows a source line transistor electrically connected to the fourth transistor. However, Fig. 3 clearly showed that there is a source line (it is called a source line because it is connected to source of transistor 305) connects to source transistor of 305. It is inherent or at least obvious that the source line of transistor 305 is connected to another transistor, which can be called a source line transistor. In addition, Fig. 14 of Ichige shows a memory cell with a source connected to a source transistor [STS]. 
Voogel in view of Ichige does not specifically disclose a bit line electrically connected to a drain of the fourth transistor for reading. However, Fig. 10A of Bowen discloses a fourth transistor [ReadFET], wherein a bit line [Read Bit Line] electrically connected to a drain of the fourth transistor [ReadFET] for reading.
Voogel in view of Ichige and Bowen do not specifically disclose the inverter has a voltage transfer characteristic hysteresis behavior. However, Fig. 4 of Rahim discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ichige’s source line transistor and connect bit line to the fourth transistor to Voogel memory device such that Voogel memory device has a functionality to discharge output signal to ground for a purpose of storing two state in a memory cell and to control reading operation.
Regarding claim 4, Fig. 3 of Voogel discloses wherein the drain of the first transistor [307] is electrically connected to gates of the second transistor [319] and the third transistor [317].
Regarding claim 5, Fig. 3 of Voogel discloses a ground line, wherein a source of the second transistor [319] is electrically connected to the ground line [as clearly shows in Fig. 3, source of transistor 319 is connected to ground].
Regarding claim 6, Fig. 3 of Voogel discloses a power line [Vdd], and a source of the third transistor [317] is electrically connected to the power line [Vdd].
Regarding claim 9, Fig. 3 of Voogel discloses wherein the second transistor [Nmos 319] and the third transistor [Pmos 317] have different conductivity types [319 is Nmos and 317 is Pmos].
Regarding claim 10, Voogel does not specifically shows a source line transistor. However, Fig. 14 of Ichique shows a source line transistor [STS]. Second transistor [319] and STS are both Nmos transistors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ichige’s source line .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sheppard (US Pub. 2012/0230130).
Regarding claim 21, Fig. 2 of Sheppard discloses a memory circuit comprising: 
a memory cell [as shows in Fig. 2] comprising: 
a first transistor [0231]; 
a second transistor [Pmos of 0221] and a third transistor [Nmos of 0221] forming an inverter [inverter 0221] electrically connected to a drain of the first transistor [0231]; and 
a fourth transistor [0232], wherein a source of the fourth transistor [0232] is connected to a drain of the second transistor and a drain of the third transistor [0221];
a write word line [0213] connected to a gate of the first transistor [0231]; and 
a bit line [0212] connected to a drain of the fourth transistor [0232],

Regarding claim 23, Fig. 10A of Bowen discloses wherein the write word line [0213] extends in a direction substantially the same [same line] as an extension direction of the source line [2013].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and Bowen (US Pub. 2016/0260721) and Rahim et al. (US Pat. 8,289,755) and further in view of Matsuzawa et al. (US Pub. 2005/0213415).
Regarding claim 8, Voogel in view of Ichige disclosed all claimed invention, but does not specifically disclose wherein a source of the fourth transistor is electrically connected to the node of the inverter. However, Fig. 10 of Matsuzawa discloses a memory device having inverter [Iva], wherein a source of the fourth transistor [Qne] is electrically connected to the node [N1] of the inverter [Iva].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Matsuzawa fourth transistor having source connects to a node of inverter such that Voogel memory can discharge to ground.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and Bowen (US Pub. .
Regarding claim 2, Voogel in view of Ichige does not specifically disclose gates of both the second and third transistors comprise ferroelectric materials. However, Fig. 2 of Chu discloses an inverter having both gates comprise ferroelectric materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chu ferroelectric gate transistor such that Voogel memory can perform a non-destructive data read operation [col. 1, line 45 to 49].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and Bowen (US Pub. 2016/0260721) and Rahim et al. (US Pat. 8,289,755) and further in view of Lee et al. (US Pub. 2019/0088760).
Regarding claim 3, Voogel in view of Ichige discloses all claimed invention, but does not specifically disclose wherein both the second transistor and the third transistor are negative capacitance FETs (NCFETs). However, Fig. 10A of Lee discloses a memory cell with both transistors in an inverter are negative capacitance FETs (NCFETs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee negative capacitance FETs (NCFETs) transistor such that Voogel memory can improve subthreshold properties [paragraph 0002].

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US Pub. 2012/0230130) and further in view of Lee et al. (US Pub. 2019/0088760).
Regarding claim 24, Sheppard discloses all claimed invention, but does not specifically disclose wherein both the second transistor and the third transistor are negative capacitance FETs (NCFETs). However, Fig. 10A of Lee discloses a memory cell with both transistors in an inverter are negative capacitance FETs (NCFETs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee negative capacitance FETs (NCFETs) transistor such that Sheppard memory can improve subthreshold properties [paragraph 0002].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Bowen (US Pub. 2016/0260721) and Rahim et al. (US Pat. 8,289,755) and further in view of Koezuka (US Pub. 2016/0225795).
Regarding claim 27, Voogel in view of Ichige discloses all claimed invention, but does not specifically disclose wherein gates of the second and third transistors comprise HfZrO, Pb3Ge5Oll (PGO), lead zirconate titanate (PZT), SrBi2Ta209 (SBT or SBTO), SrB407 (SBO), SraBibTacNbaOx (SBTN), SrTiO3 (STO), BaTiO3 (BTO), (BixLay)Ti3O2 (BLT), LaNiO3 (LNO), YMnO3, ZrO2, zirconium silicate, ZrAISiO, HfO2, hafnium silicate, HfAIO, LaAIO, lanthanum oxide, HfO2 doped with Si, Ta205, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koezuka’s transistor having gate made of lanthanum oxide such that Bowen memory can reduce gate leakage current.

Allowable Subject Matter
Claims 11, 13-16, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 11 and 13-16, the prior art does not teach or suggest either alone or in combination a memory circuit comprising: a fourth transistor, wherein the inverter is electrically connected to the first transistor, a source of the fourth transistor is electrically connected to a drain of the second transistor, and a gate of the fourth transistor is electrically isolated from the gates of the second and third transistors, a write word line is electrically connected to a gate of the first transistor, wherein the write word line is electrically isolated from the fourth transistor and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 21, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANTHAN TRAN/Primary Examiner, Art Unit 2825